Citation Nr: 1715900	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  13-10 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for chest pain, also claimed as a heart condition, including as due to herbicide exposure or as secondary to posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for chest pain, also claimed as a heart condition, including as due to herbicide exposure or as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970, including service in the Republic of Vietnam from December 1967 to July 1969, and from November 1969 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In January 2017 the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.

Regarding the claim of entitlement to service connection, the Board acknowledges that the RO's September 2011 rating decision denied a claim of entitlement to service connection for ischemic heart disease associated with herbicide exposure.  However, in addition to contending that his chest pain is caused by a heart condition, the record reveals that it may possibly be non-cardiac related and secondary to his service-connected PTSD.  Thus, upon consideration of this information contained in the record, the Board finds that this issue should be expanded and has amended the title page accordingly.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).

The issue of entitlement to service connection for chest pain, also claimed as a heart condition, including as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

An unappealed August 1995 rating decision denied a claim for service connection for chest pain and is final.  Evidence received since the unappealed August 1995 rating decision relates to prior unestablished facts.


CONCLUSION OF LAW

The August 1995 rating decision is final; new and material evidence has been received to reopen the claim of service connection for chest pain, also claimed as a heart condition. 38 U.S.C.S. §§ 5108, 7105 (LexisNexis 2017); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim for service connection for chest pain was initially denied in an August 1995 rating decision.  The claim was denied because complaints or treatment for chest pain were not documented during service.  Additionally, the chest pain was characterized as non-cardiac in nature.  The Veteran was notified of the August 1995 denial via a letter that same month, but did not appeal the decision and did not submit relevant evidence within one year of the decision; therefore, it became final.  See 38 U.S.C.S. § 7105; 38 C.F.R. §§ 3.156(b); 20.302, 20.1103.  In December 2010, the RO contacted the Veteran regarding a review of his prior claim pursuant to Nehmer v. Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989).

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.S. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the August 1995 denial, VA has received new and material evidence.   Specifically, in a January 2011 VA examination, the Veteran was diagnosed with arteriosclerotic heart disease status post myocardial infarction.  Next, the Veteran was granted service connection for PTSD effective November 19, 2008.  In tune with the grant of service connection for PTSD, in March 2013 the Veteran was hospitalized at the Tacoma, Washington General Hospital and received a diagnosis at discharge of chest pain potentially caused by anxiety.  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, this evidence is presumed credible. See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  

As the above tends to show the presence of a disability manifested by the symptom of chest pain and suggests a nexus between the chest pain and the Veteran's service-connected PTSD, this new evidence relates to unestablished facts that are necessary to substantiate the Veteran's claims.  Thus, new and material evidence has been received, and the claim for service connection for chest pain, also claimed as a heart condition, is reopened.  38 U.S.C.S. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for chest pain, also claimed as a heart condition, is reopened.





REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claim.

The threshold matter in a claim for service connection is whether the Veteran has a current disability.  See 38 U.S.C.S. § 1110; 38 C.F.R. § 3.303.  The disability need not be present at all times; rather it is sufficient if it is present at any point during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Further, in situations where there exists a recent diagnosis of a disability prior to the filing of the claim, the report of diagnosis is considered relevant evidence that must be addressed in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

In assistance of his claim, the Veteran was afforded a VA examination in January 2011.  After examining the Veteran and reviewing chest x-rays and the results of a treadmill exercise stress test, the examiner provided a diagnosis of arteriosclerotic heart disease status post myocardial infarction.  However, the examiner did not provide a thorough etiological opinion as to the cause of the Veteran's condition.  

Later, in July 2011, a VA medical opinion was issued to discuss the diagnosis rendered by the January 2011 VA examination.  The July 2011 VA clinician concluded that the Veteran did not in fact have a diagnosis regarding any heart condition as, after reviewing the Veteran's claims file, there were no objective factors upon which to base a diagnosis.  In particular, the clinician discounted the Veteran's self-reported history of being hospitalized for two days at Tacoma General Hospital in December 1994.  The clinician opined that being hospitalized for only two days could not either cause or be an indication of ischemic heart disease, coronary artery disease, or arteriosclerotic heart disease.

Although the Veteran lacked a definitive diagnosis regarding his heart, in March 2013 the Veteran was hospitalized for chest pain and treatment records from that time period state that the Veteran's chest pain may be caused by anxiety.  The Veteran is service connected for PTSD and, in a February 2017 VA PTSD review examination, the examiner stated that one of the Veteran's current PTSD symptoms is anxiety.

Due to the confusion caused by the January 2011 VA examination and the July 2011 VA medical opinion, as well as the development of a potential linkage between the Veteran's PTSD and his current chest pain, the Board finds that remand is appropriate to obtain a new medical opinion.

In addition, given the need to remand the foregoing claim for a new VA examination, any outstanding VA treatment records should also be obtained.

Lastly, during the January 2017 hearing, the Veteran testified that, other than the event in 1994, he had been hospitalized two other times at Tacoma General Hospital for heart problems.  Presently, the Board is in possession of records from Tacoma General Hospital from only March 2013.  In an April 2013 VA treatment record, the Veteran recalled being admitted for a heart condition around June 2004.  As these potential records have not yet been associated with the claims file, prior to the adjudication of this issue on the merits, the Veteran should be given an opportunity to identify-and the AOJ should attempt to obtain-these outstanding treatments records.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. Ask the Veteran to identify and authorize VA to obtain any outstanding private treatment records, particularly those from Tacoma General Hospital from approximately June 2004.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.
 
3. After the above has been completed to the extent possible, send the claims file to an appropriate VA clinician for review.  If the clinician determines a new examination is needed, one should be scheduled.  Following review of the claims file, the clinician should address the following:

(a) Please identify any current cardiac condition(s) by medical diagnosis.  

(b) If the Veteran's current chest pain is not caused by any cardiac condition, please identify by medical diagnosis whether it is a manifestation of another non-cardiac disability.

(c) For each diagnosed heart condition, please state whether it is at least as likely as not (50 percent probability or more) that the condition is related to service.  The examiner should consider the Veteran's presumed herbicide exposure.

(d) For each diagnosed heart condition, please state whether it is at least as likely as not (50 percent probability or more) that it was caused by the Veteran's service-connected PTSD.

(e) For each diagnosed heart condition, please state whether it is at least as likely as not (50 percent probability or more) that it was aggravated beyond its natural progression by the Veteran's service-connected PTSD.

(f) For each diagnosed non-cardiac condition, please state whether it is at least as likely as not (50 percent probability or more) that the condition is related to service.  The examiner should consider the Veteran's presumed herbicide exposure. 

(g) For each diagnosed non-cardiac condition, please state whether it is at least as likely as not (50 percent probability or more) that it was caused by the Veteran's service-connected PTSD.

(h) For each diagnosed non-cardiac condition, please state whether it is at least as likely as not (50 percent probability or more) that it was aggravated beyond its natural progression by the Veteran's service-connected PTSD.

If the clinician finds that the any condition has been permanently worsened beyond normal progression (aggravated) by his service-connected PTSD, the clinician should attempt to quantify the degree of aggravation beyond the baseline level that is attributable to the PTSD.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim, including:

* The Veteran's testimony during the January 2017 Board hearing;

* The Veteran's December 2016 statement;

* An October 2016 VA psychiatric treatment record wherein the Veteran complains of daytime fatigue and discusses cardiovascular issues; 

* An April 2016 VA treatment record wherein the Veteran requests an urgent appointment with his primary care physician due to experiencing tingling and numbness in his left arm; 

* A June 2015 VA psychiatric treatment record wherein the Veteran discusses deterioration of sleep and increased anxiety due to nightmares;

* March 2013 records from Tacoma General Hospital wherein the Veteran was admitted for severe chest pain; and

* A February 2011 VA treatment record containing a PTSD screening test wherein the Veteran responded positively to having physical reactions such as heart pounding upon being reminded of his past stressful experiences.

For all of the opinions requested above, a complete rationale must be provided.  If the clinician cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


